Burnett, J.,
after stating the facts, delivered the opinion of the Court—Murray, C. J., concurring.
Most of the points arising in this case were settled by this Court in the case of Mickerson v. Chatterton and others. In the case between Waters and Hill, if the latter intended to hold Waters and her sureties responsible upon the undertaking, either for a return of the property or its value, he should have claimed a return of the property, and taken his judgment accordingly. *391Having failed to do this, the payment of the judgment, as taken, is a complete discharge of the defendant, Waters, and her sureties upon the undertaking. As to whether she could be made liable individually for a return of the property, it is unnecessary to determine.
The judgment of the Court below is therefore reversed, and the suit dismissed, with costs.